In an action, inter alia, for a judgment declaring that the plaintiff has satisfied his student loans, the nonparty Pennsylvania Higher Education Assistance Agency appeals from an order of the Supreme Court, Kings County (Schneier, J.), dated April 19, 2002, which denied its motion pursuant to CPLR 3211 (a) (2) to dismiss the complaint insofar as it was asserted against its alleged division, the defendant Graduate Loan Center.
Ordered that the order is affirmed, with costs.
The appellant, which alleges that the defendant Graduate Loan Center is one of its divisions, failed to demonstrate that the doctrine of sovereign immunity bars the plaintiffs causes of action seeking a declaratory judgment and injunctive relief (see Legal Capital v Medical Professional Liab. Catastrophe Loss Fund, 750 A2d 299, 302 [2000]). Accordingly, the court properly denied the motion to dismiss (see CPLR 3211 [a] [2]; Morrison v Budget Rent A Car Sys., 230 AD2d 253, 262, 268 [1997]).
The appellant’s remaining contentions are without merit. Santucci, J.P., Krausman, Crane and Mastro, JJ., concur.